ge Case 1:20-cv-00547-PLM-PJG ECF No. 1 filed 06/16/20 PagelID.9 Page 1 of 6

¢ FILED
e June 16, 2020 10:32 AM
CLERK OF COURT

U.S. DISTRICT-GOURT

IN THE UNITED STATES DISTRICT COURT WESTERN DISTRICT OF MICHIGAN 9p

BY: mke DM ey
FOR THE WESTERN DISTRICT OF MICHIGAN Ne. Scan arf

GRAND RAPIDS DIVISION
JEFFREY EARL ANDERSON
a 1:20-cv-547
Plaintiff, Paul L. Maloney
y. CASE # United States District Judge

THE HONORABLE KENT D. ENGLE,
Defendant.

/

 

CIVIL RIGHTS COMPLAINT FOR DECLARATORY
AND INJUNCTIVE RELIEF WITH JURY DEMAND

Comes now the above Plaintiff, Jeffrey Earl Anderson (hereinafter “Anderson” or “the
Plaintiff”), pro se, and pursuant to 42 U.S.C. § 1983, respectfully files this Civil Rights
Complaint for Declaratory and Injunctive Relief with Jury Demand, and states as follows:

I. INTRODUCTION

1.) The Plaintiff alleges that the Defendant, The Honorable Kent D. Engle, Ottawa
County Circuit Court Judge, acted ultra vires, without proper jurisdiction and authority, and
deprived the Plaintiff of rights secured by the United States Constitution as set forth below.

II. JURISDICTION

2.) Jurisdiction is proper in the United States District Court for the Western District of
Michigan pursuant 28 U.S.C. § 1343(3) and 28 U.S.C.A. § 1331. This action is brought pursuant
to 42 U.S.C § 1983 to redress the deprivation under color of law of Plaintiff's rights as secured

by the United States Constitution.
Case 1:20-cv-00547-PLM-PJG ECF No. 1 filed 06/16/20 PagelD.10 Page 2 of 6

TH. VENUE
3.) Venue is proper in the Grand Rapids Division of the Western District of Michigan,
pursuant to 28 U.S.C. § 1391(b)(1), in that the Western District of Michigan is “a judicial district
in which any defendant resides” and (b)(2) in that the Western District of Michigan is “a judicial
district in which a substantial part of the events or omissions giving rise to the claim

d

occurred....’
IV. PARTIES

4.) The Plaintiff Jeffrey Earl Anderson is an individual and a citizen of the United
States and Western District of Michigan and is otherwise sui juris before this Court.

5.) The Defendant Kent D. Engle, is a citizen of the United States and Western District
of Michigan and is otherwise sui juris before this Court.

V. STATEMENT OF THE CASE

6.) Plaintiff is suing under Section 1983, a civil rights law that provides a remedy to
persons who have been deprived of their federal constitutional and/or statutory rights under color
of state law.

7.) Section 1983 states, in pertinent part:

Every person who, under color of any statute, ordinance, regulation, custom, or usage, of

any State or Territory or the District of Columbia, subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

proceeding for redress ....

8.) At the time of the occurrence of the claims giving rise to this Complaint, the

Defendant, a sitting state circuit court judge, was acting under color of state law, but without

proper authority and jurisdiction.
Case 1:20-cv-00547-PLM-PJG ECF No. 1 filed 06/16/20 PagelD.11 Page 3 of 6

9.) It is alleged the Defendant, both in open court and outside the confines of court, made
derogatory and discriminatory remarks about the Defendant such as ad hominem slurs and verbal
personal attacks and expressions of dislike towards the Plaintiff.

10.) In his non-judicial capacity outside of the courtroom, the Defendant made biased
and unfair remarks concerning the instant Plaintiff in the state court case the Defendant was
adjudicating involving the Plaintiff.

11.) In 2014 the Defendant lied on the JOD and caused the Plaintiff irreparable harm.

12.) Outside of the confines of court, the present Defendant expressed an improper
sexual fondness for Defendant Svitlana Anderson in the below state court case in which the
instant Defendant Judge Engle presides and is adjudicating.

13). The above acts occurred in relation to state case # 11-71347-DM, Jeffrey Earl
Anderson y. Svitlana Anderson, in the 20th Judicial Circuit Court for the County of Ottawa,
Michigan.

VI. CAUSES OF ACTION
FIRST CAUSE OF ACTION
(42 U.S.C. § 1983: VIOLATION OF DUE PROCESS AND FUNDAMENTAL FAIRNESS)

14.) Plaintiff incorporates by reference all preceding paragraphs as if fully restated here

15.) The Plaintiff alleges the Defendant, outside of his judicial authority and jurisdiction,
violated the Plaintiff's right to substantive and procedural Due Process of Law and fundamental
fairness, as applied to the states through the Fourteenth Amendment.

16.) It is alleged the Defendant has unlawfully discriminated against the Plaintiff as set

forth in the above Statement of the Case.
Case 1:20-cv-00547-PLM-PJG ECF No. 1 filed 06/16/20 PagelD.12 Page 4 of 6

VII. JURY DEMAND
17,) The Plaintiff requests trial by jury on all causes of action.
VIII. REQUEST FOR RELIEF

WHEREFORE, in consideration of the foregoing, the Plaintiff requests the Court declare
that Judge Engle’s acts deprived the Plaintiff of Due Process of Law and fundamental fairness as
guaranteed by the United States Constitution and to enjoin Judge Engle from any further
participation in state case # 11-71347-DM, Jeffrey Earl Anderson v. Svitlana Anderson, in the
20th Judicial Circuit Court for the County of Ottawa, Michigan and to rescind any and all of
Judge Engle’s acts, orders and rulings in said case as such acts, orders and rulings are alleged to
have been founded on violations of the United States Constitution as set forth above .

Respectfully submitted,

/s/ Jeffrey Earl Anderson

2495 Air Park Drive

Zeeland, MI 49464

Tel: (630) 862-1811

Email: dmifinancial@aol.com

Plaintiff pro se
Case 1:20-cv-00547-PLM-PJG ECF No. 1 filed 06/16/20 PagelD.13 Page 5 of 6

Please find enclosed two (2) copies of a Civil Complaint, a Civil
Cover Sheet, a Summons, and my check for $400 filing fee made
out to Clerk of Court.

Please file this Complaint and return to me a filed copy in the
stamped envelope provided.

Also, please certify the enclosed Summons and return to me for
service.

My address is

Jeffrey E. Anderson
2495 Air Park Drive
Zeeland, MI 49464

Thank you.

Me § Ghee

Jeffrey E. Anderson
Case 1:20-cv- 00547-PLM- PJG ECF No. 1 filed 06/16/20 PagelD. a wo 6 of 6

= acces

 

if ete M -Ltnatnn Inhal hora ) \

ORIGIN ID?HLMA (630) 862-1811
JEFF ANDERSON

2495 AIR PARK DR

ZEELAND, MI 49464
UNITED STATES US

UNITED STATES DISTRICT COURT
399 FEDERAL BLDG
110 MICHIGAN ST NW

eo RAPIDS MI 49503

REF?

DEPT:
li nana UAL UA AOU wt ll a0

oe

TUE = 16 JUN 10:30A
est 3038 5331 1923 PRIORITY OVERNIGHT

68 GRRA Aa”

~& AMIN

SHIP DATE: 15JUN20
ACTWGT: 0.14 LB
CAD: 6996974/SSF02110

 

BILL THIRD PARTY

S6BJ1/C7DD/FESA

 

FedEx

Express

  

3

 
